DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (WO-2019,188,796) with translation provided by Chai et al. (US-2021/0,001,516, hereinafter Chai) in view of Takao Tomono (US-2009/0,234,301, hereinafter Tomono) and in further view of Andersen et al. (US-6,494,704, hereinafter Andersen)Regarding claim 1, 	
An apparatus for manufacturing a microneedle patch comprising: 
a silicon mold mounted on an upper surface to mold a material for the microneedle patch; 5
a carrier of which the silicon mold is mounted on an inside of the upper surface; 
an upper block which is assembled with the carrier to form a chamber in which the material and the silicon mold are accommodated; 
an air cylinder which is connected to the upper surface of the upper block to transmit power so that the upper block descends to be assembled with the carrier and ascends to be 10separated from the carrier; and 
a pressing portion which is connected to a side surface of the upper block so as to press the chamber or ventilate the chamber while the upper block and the carrier are assembled with each other, 
wherein after the pressing and the ventilation are performed by the pressing portion while 15the upper block descends to be assembled with the carrier to form the chamber together with the carrier, the upper block ascends to be separated from the carrier, and 
the pressing and the ventilation are repeated many times by the pressing portion so that the bubbles introduced into the material are removed in the molding process of the material.
Chai teaches the following:
([0016]) teaches that It is preferable that the insert mold is made of any one of a plastic resin and a metal. Accordingly, the mold can be appropriately produced. (Claim 4) teaches that wherein the resin is any one of a thermosetting resin and a silicone resin. ([0096]) teaches that in FIG. 13, the periphery of the mold 100 is gradually separated from the electroforming mold 50. When the mold 100 is made of a silicone resin, the mold 100 has an elastic force.
& c.) ([0075]) teaches that as illustrated in FIG. 6, a mold 70 including a first mold 72 and a second mold 74 is prepared. Where the first mold 72 has the silicon mold mounted to it. Additionally, the second mold 74 acts as a an upper block which is assembled with the carrier to form a chamber. Noting that ([0082]) teaches that gate 86 that communicates with the cavity 76 is formed in the second mold 74. The gate 86 serves as an injection port for a resin into the cavity 76 of the mold 70. The gate 86 communicates with an injection molding machine 88 that supplies the resin into the mold 70
Regarding Claim 1, Chai teaches a method for forming a microneedle that comprises a silicon insert mold, that is supported by on a bottom mold, the bottom mold and top mold capable of coming together to form a chamber that allows for the injection of a resin into the chamber to form microneedles on the insert mold. Chai is silent on the 

    PNG
    media_image1.png
    233
    302
    media_image1.png
    Greyscale
, f. & g.) ([0057]) teaches that as shown in FIG. 7B, a pressure of 50 MPa or more is applied by the press plate 64, then the temperature is lowered, and the press plate 64 is raised (microneedle formation process). ([0058]) teaches that subsequently, as shown in FIG. 7C a material of the substrate 53 is fed onto the sheet portion 55. A material having a Tm comparable to or lower than that of the material of the microneedles 54 is preferably used. As such, the removing of the platen for ventilation and multiple pressing are understood to be disclosed. While not directly mentioned, platen (64) is shown to have a column removed (Fig. 7C) which is understood to allow for further ventilation during the pressing operation, this is supported by the fact that material is introduced via complete removal of the platen, evidence pointing that this column isn’t intended for material introduction into the mold. Adding, that the case law for substantially identical process and structure may be . In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for polymer microneedles that utilizes a silicon insert mold that is placed on a first mold, the first mold and second mold coming together to form a chamber that encompasses the silicon insert molding surface, the top portion of the mold also having accommodation for the flow of material utilized in deposition, allowing for material to go into the chamber and onto the mold of Chai. By utilizing the top mold as a pressing plate to press and/or ventilate the chamber via multiple repetitions, as taught by Tomono. Highlighting, implementation of utilizing a the top mold as a pressing plate to press the chamber or ventilate the chamber via multiple repetitions allows for the layering of multiple different materials to form a variety of microneedle layer arrangements, ([0061]).
(Col. 8, lines 4-16) teaches that as further depicted in FIG. 2, the upper platen 18, to which the male mold halves 16 in this embodiment, are mounted is able to rise up and down relative to the stationary lower platen 14, to which the female mold halves 12 are mounted, by means of an actuation rod 20. The actuation rod 20 may be driven by any means known in the art for moving a particular mechanical feature relative to another mechanical feature. An example is an air-driven, or pneumatically actuated, piston.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for polymer KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2, 	
Wherein the carrier is provided to be transferable so that the position is variable, the pressing and the ventilation are performed by the pressing portion while the carrier is transferred so as to be positioned directly below the upper block and the upper block descends to 12be assembled with the carrier, and 
after the pressing and the ventilation are completed, the upper block ascends to be separated from the carrier and the carrier is transferred to be detached from a directly lower side of the upper block.
Chai teaches the following:
([0093]) teaches that as illustrated in FIG. 10, in order to release the cured resin R from the electroform 50, the first mold 72 and the second mold 74 clamped are opened. During the opening, the first mold 72 and the second mold 74 are moved away from each other. Highlighting, that the lower mold is found to be beneath the 
([0094]) teaches that as illustrated in FIG. 11, the first mold 72 is separated from the second mold 74 and is moved to a stage for releasing the mold 100 from the insert mold 50

    PNG
    media_image1.png
    233
    302
    media_image1.png
    Greyscale
Regarding Claim 2, Chai teaches the same as mentioned regarding claim 1. Chai is silent on the pressing and the ventilation are performed by the pressing portion.	In analogous art as applied in claim 1, Tomono suggests details regarding the implementation of a pressing portion which is connected to a side surface of the upper block, and in this regard Tomono teaches the following:
 ([0057]) teaches that as shown in FIG. 7B, a pressure of 50 MPa or more is applied by the press plate 64, then the temperature is lowered, and the press plate 64 is raised 53 is fed onto the sheet portion 55. A material having a Tm comparable to or lower than that of the material of the microneedles 54 is preferably used. As such, the removing of the platen for ventilation and multiple pressing are understood to be disclosed. While not directly mentioned, platen (64) is shown to have a column removed (Fig. 7C) which is understood to allow for further ventilation during the pressing operation, this is supported by the fact that material is introduced via complete removal of the platen, evidence pointing that this column isn’t intended for material introduction into the mold. 
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
B.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Tomono in view of Andersen and in further view of Howard Barnes (Viscosity, 2011, hereinafter Barnes) 
Regarding claim 3, 	
Wherein the pressing and ventilation processes by the pressing portion are repeatedly performed in the order of first pressing, first ventilation, second pressing, second ventilation, and third pressing, and at the time of the first pressing, the second pressing, and the third pressing, the inner 10pressure of the chamber is pressed to reach 2 to 3 bar

(Fig. 7) of shows the production of a microneedle the microneedle process comprising material deposition (Fig. 7A), followed by a first pressing (Fig. 7B), the first ventilation (Fig. 7C) then second pressing (Fig. 7C) and finally second ventilation (Fig. 7E) where the mold is finally removed from the chamber. 
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well. In addition,  to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31 & it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeifer, 1962 C.D. 408 (1961). Regarding Claim 3, Chai as modified teaches the same as mentioned regarding claim 1. Chai also teaches that the viscosity of the polymer solution 112 is preferably 200 mPa·s or less, and more preferably 50 mPa·s or less. For a solution which does not contain a drug, the viscosity is preferably 2000 mPa·s or less, and more preferably 500 mPa·s or less. By appropriately 112, the polymer solution 112 can be easily injected into the recessed patterns 102 of the mold 100, ([0143]). Chai as modified discloses the claimed invention except for the optimal viscosity.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the viscosity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Due to the viscosity’s role and impact on the polymer solution’s ability to be filled into the recessed patterns of the mold, ([0143]). However, Chai is silent on the pressure utilized in the processing chamber. In analogous art for a discussion on the viscosity of a material and a role that pressure has on the viscosity of that material, Barnes suggests details regarding the optimization of pressure imparted on a substance as a means for tailoring the viscosity, and in this regard Barnes teaches the following:
(¶1) teaches that the viscosity can depend on the type of flow (shear and/or extensional), its duration and rate, as well as the prevailing temperature and pressure. (¶5) teaches that the viscosity of liquids almost always increases with pressure, with water being the sole exception. Its dependence is such that at the normal pressures found in heat and mass transfer operations, it can usually be neglected. (¶4) teaches that the temperature dependence of the viscosity of Newtonian liquids is such that the viscosity decreases with temperature, and in general, the higher the viscosity, the greater the rate of decrease with temperature
In re Boesch, 205 USPQ 215 (CCPA 1980).  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Chai as modified / Barnes discloses the claimed invention except for the optimized pressure and temperature to implement for the chamber during deposition of material into the mold.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the pressure and temperature implemented in 
Regarding claim 4, 	
A sealing member which is installed on an edge of the upper surface of a lower block so 15that the chamber is firmly sealed while the lower block is assembled with the upper block.
Chai teaches the following:
([0078]) teaches that the first mold 72 comprises an adsorption plate 80 on the flat surface 78 as a device for fixing the insert mold 50. Noting, that while the adsorption plate is found to be on a upper surface of a lower block, the case law for the rearrangement of parts may be recited for any perceived discrepancies, see In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950), & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) where shifting the location of an element would not have modified the operation of device, the particular placement of an element was held to be obvious. Where the adsorption plate acts as the applicants sealing member. 
C.) Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Tomono in view of Andersen in view of Barnes and in further view of Huang et al. (US-2018-0,319,052, hereinafter Huang) 
Regarding claim 5, 	
Wherein the upper block is formed with a pressing flow path communicating the pressing portion and the chamber so that gas supplied from the pressing portion for pressing is introduced into the 20chamber, and 
the pressing flow path includes a horizontal flow path which is extended from the side surface of the upper block to the center of the upper block to guide the gas introduced from the pressing portion to the center of the upper block; and 13
a vertical flow path which is formed to be extended downward from the horizontal flow path to the chamber to guide the gas introduced into the horizontal flow path to the chamber
Regarding Claim 5, Chai as modified teaches the same as mentioned regarding claim 1. Chai is silent on a flow path in the upper mold allowing for gas to be supplied into the chamber. In analogous art for a molding device that has an upper and lower mold half that form a chamber where the mold product is formed, the upper mold is moved to compress the raw material in the lower mold ([0039]), Huang suggests details regarding implementing a flow path in the upper mold for allowing for gas to be supplied to the chamber, and in this regard Huang teaches the following:
 ([0039]) teaches that the inlet 93 of the second internal loop and the inlet 95 of the upper die core passage 511 to introduce the cooled gas into the first internal 8 further includes a plurality of valves 85 that are respectively connected to the outlet 92 of the first internal loop, the outlet 94 of the second internal loop and the outlet 96 of the upper die core passage 511. Highlighting, that is best seen in (Fig. 7). ([0039]) teaches that the controller 86 is further operable to control the one of the heated gas and the cooled gas to be introduced into and discharged from an assembly of the upper and lower mold core assemblies 5, 4 in a first period (t1) and a second period (t2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for polymer microneedles that utilizes a silicon insert mold that is placed on a first mold, the first mold and second mold coming together to form a chamber that encompasses the silicon insert molding surface, the top portion of the mold also having accommodation for the flow of material utilized in deposition, allowing for material to go into the chamber and onto the mold of Chai as modified. By utilizing a flow path in the upper mold, allowing for gas to be supplied to the chamber, as taught by Huang. Highlighting, implementation of a flow path in the upper mold, allowing for gas to be supplied to the chamber allows for controlling the temperature of the of the chamber by introducing both cool and hot gas, ([0039] & ([0040]-[0042]).

D.) Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Tomono in view of Andersen in view of Barnes and in further view of Ogawa et al. (JP-2010-233673, hereinafter Ogawa)
Regarding claim 5, 	
Wherein the upper block is formed with a pressing flow path communicating the pressing portion and the chamber so that gas supplied from the pressing portion for pressing is introduced into the 20chamber, and 
the pressing flow path includes a horizontal flow path which is extended from the side surface of the upper block to the center of the upper block to guide the gas introduced from the pressing portion to the center of the upper block; and 13
a vertical flow path which is formed to be extended downward from the horizontal flow path to the chamber to guide the gas introduced into the horizontal flow path to the chamber
Regarding Claim 5, Chai as modified teaches the same as mentioned regarding claim 1. Chai is silent on a flow path in the upper mold allowing for gas to be supplied into the chamber. In analogous art for a method for forming microneedle patches, the method includes using a silicon mold that is placed on pedestal, the molding apparatus also including a pressure resistant container that encompasses pedestal, the pressure resistant container also accommodating an inflow for the deposition of material into the mold, and filling the mold is done under an internal pressure, Ogawa suggests details regarding implementing a flow path in the upper mold for allowing for gas to be supplied to the chamber, and in this regard Ogawa teaches the following:
([0089]) teaches that the pressurized filling device 50 shown in the figure includes a pressure-resistant container 52 provided with an inflow port 58 and an outlet 
& c.) (Fig. 5) is a diagram showing a pressure filling device for filling the needle-shaped concave portion with the first solution. Highlighting that pressure filling device comprises a sideways “T”-shaped inlet, the “T”-shape includes a horizontal portion and a vertical flow path which is formed to be extended downward from the horizontal flow path. Highlighting, that while the inlet is show be to off-center, the case law for the rearrangement of parts may be recited regarding any perceived discrepancies, see In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for polymer microneedles that utilizes a silicon insert mold that is placed on a first mold, the first mold and second mold coming together to form a chamber that encompasses the silicon insert molding surface, the top portion of the mold also having accommodation for the flow of material utilized in deposition, allowing for material to go into the chamber and onto the mold of Chai as modified. By utilizing a molding apparatus comprising a filling device for the molding chamber that includes an inflow port 58 and an outlet 60, as taught by Ogawa. Highlighting, implementation of a molding apparatus comprising a filling device for the molding chamber that includes an inflow port 58 and an outlet 60 allows for tailoring, regulating and changing the internal pressure of a molding chamber, ([0107]). Recalling, Barnes & Chai respectively note that pressure impacts the viscosity, In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious.  It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Chai as modified/Ogawa discloses the claimed invention except for the rearrangement of the flow path including the inlet that is allows for gas to be introduced into the chamber. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the flow path including the inlet that is allows for gas to be introduced into the chamber, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the flow path including the inlet that is allows for gas to be introduced into the chamber for the purpose of position a dial so that is could be read in the easiest and most efficient manner possible, (Fig. 5).
E.) Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Tomono in view of Andersen in view of Barnes in view of Huang and/or Ogawa and in further view of Hidetoshi Ito (US-7,195,476, hereinafter Ito)Regarding claim 6, 	
A base plate on which the carrier is transferred and mounted; 
a separation plate which is positioned to be spaced from an upper side of the base plate to have a space formed between the base plate and the separation plate so that the carrier, the lower block, and the upper block are transferred;  10
a supporter which connects the base plate and the separation plate so that the separation plate is fixed while being spaced apart from the base plate; and 
a guide post which is provided so as to ascend vertically by passing through a guide hole formed in the separation plate and has a lower end fixed to the upper surface of the upper block to guide an ascending direction of the upper block
Regarding Claim 6, Chai as modified teaches the same as mentioned regarding claim 1. Chai is silent on details regarding the structure of the molding apparatus including the position of a base plate, separation plate and supporter and guide posts. In analogous art for a molding apparatus that comprises a top and bottom mold that may be moved relative to another independently, (Col. 5, lines 31-36), the apparatus including a seal packing 24 of the lower fixed frame 13, the upper movement frame 15 and the sliding frame body 15, (Col. 12, lines 25-27), Ito suggests details regarding the structure of the molding apparatus including the position of a base plate, separation plate and supporter and guide posts, and in this regard Ito teaches the following:
(Col. 10, lines 21-22) teaches that the workpiece 23 to be worked is pressed on the receiving table 10 under heating and pressure application. The receiving table 10 is itself found supported by a supporting plate 27 that is arranged between the base 1 and the supporting rods 6
& c.) (Col. 9, lines 35-37) teaches that as illustrated, a receiving table 10 has a lower jig, a lower heater plate 11 and a heat-insulating-plate 12 are attached above the base 1 via supporting rods 6. Where either the lower heater plate or heat-insulating-plate act as a separation plate and supporter, respectively. Noting, that (Col. 5, lines 31-36) teaches that when the fitting plate/pressing plate-driving unit is functionally connected to the pressing plate and the pressing plate is downwardly moved, the fitting plate follows the pressing plate. On the other hand, when the pressing plate is upwardly moved by the driving unit, the fitting plate is also correspondingly moved upwards. Where the upwards and downwards movement are understood to be a transfer from one position to another. 
(Col. 9, lines 35-37) teaches that as illustrated, a receiving table 10 has a lower jig, a lower heater plate 11 and a heat-insulating-plate 12 are attached above the base 1 via supporting rods 6. Noting that the supporting rods act as applicants guide posts. Adding that the top of the guide posts can be seen going though the various plates. 
F.) Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Tomono and in further view of AndersenRegarding claim 1, 	
An apparatus for manufacturing a microneedle patch comprising: 
a silicon mold mounted on an upper surface to mold a material for the microneedle patch; 5
a carrier of which the silicon mold is mounted on an inside of the upper surface; 
an upper block which is assembled with the carrier to form a chamber in which the material and the silicon mold are accommodated; 
an air cylinder which is connected to the upper surface of the upper block to transmit power so that the upper block descends to be assembled with the carrier and ascends to be 10separated from the carrier; and 
a pressing portion which is connected to a side surface of the upper block so as to press the chamber or ventilate the chamber while the upper block and the carrier are assembled with each other, 
wherein after the pressing and the ventilation are performed by the pressing portion while 15the upper block descends to be assembled with the carrier to form the chamber together with the carrier, the upper block ascends to be separated from the carrier, and 
the pressing and the ventilation are repeated many times by the pressing portion so that the bubbles introduced into the material are removed in the molding process of the material.
Ogawa teaches the following:
([0033]) teaches that for producing a transdermal absorption sheet, it is preferable that the mold contains a silicone resin. ([0034]) adding that by using a silicone resin having excellent peel-ability, the polymer sheet can be easily peeled off from the mold.
& c.) ([0089]) teaches that (Fig. 5) shows a diagram showing a pressure filling device for filling the needle-shaped concave portion with the first solution. Where the mold 20 is found to be attached to a pedestal 54, and a pressure vessel 52 that form a chamber in which the silicon mold and pedestal are accommodated. 
In addition, ([0090]) teaching that the mold 20 into which the first dissolution liquid 30 is cast is placed on the pedestal 54, the pressurized fluid is sent to the pressure-resistant container 52 through the inflow port 58 by the compressor 56.
Regarding Claim 1, Ogawa teaches a method for forming microneedle patches, the method includes using a silicon mold that is placed on pedestal, the molding apparatus also including a pressure resistant container that encompasses pedestal, the pressure resistant container also accommodating an inflow for the deposition of material into the mold, Ogawa also teaching that filling the mold is done under an internal pressure of the pressure vessel set to 0.5 MPa with compressed air from the compressor, ([0057]) as such the use of pressure as a means for fill the voids of the silicon mold is understood to be disclose. However, Ogawa is silent on a pressing portion to press the chamber or ventilate the chamber.  	In analogous art for the production of a microneedle array that utilizes a pedestal (62), a mold (63) and an upper portion (62) that allows for the containment and accommodation of a material being introduced into the mold, (Fig. 7), Tomono suggests details regarding the implementation of a pressing portion which is connected to a side surface of the upper block, and in this regard Tomono teaches the following:

    PNG
    media_image1.png
    233
    302
    media_image1.png
    Greyscale
, f. & g.) ([0057]) teaches that as shown in FIG. 7B, a pressure of 50 MPa or more is applied by the press plate 64, then the temperature is lowered, and the press plate 64 is raised (microneedle formation process). ([0058]) teaches that subsequently, as shown in FIG. 7C a material of the substrate 53 is fed onto the sheet portion 55. A material having a Tm comparable to or lower than that of the material of the microneedles 54 is preferably used. As such, the removing of the platen for ventilation and multiple pressing are understood to be disclosed. While not directly mentioned, platen (64) is shown to have a column removed (Fig. 7C) which is understood to allow for further ventilation during the pressing operation, this is supported by the fact that material is introduced via complete removal of the platen, evidence pointing that this column isn’t intended for material introduction into the mold. Adding, that the case law for substantially identical process and structure may be recited it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie In re Best, 195 USPQ 430, 433 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for polymer microneedles that utilizes a silicon mold that is placed on pedestal, the molding apparatus also including a pressure resistant container that encompasses pedestal, the pressure resistant container also accommodating an inflow for the deposition of material into the mold of Ogawa. By utilizing a pressing plate to press and/or ventilate the chamber via multiple repetitions, as taught by Tomono. Highlighting, implementation of utilizing a pressing plate to press the chamber or ventilate the chamber via multiple repetitions allows for the layering of multiple different materials to form a variety of microneedle layer arrangements, ([0061]).Regarding Claim 1, Ogawa as modified teaches a method for forming microneedle patches, the method includes using a silicon mold that is placed on pedestal, the molding apparatus also including a pressure resistant container that encompasses pedestal, the pressure resistant container also accommodating an inflow for the deposition of material into the mold, Ogawa as modified also teaching that filling the mold is done under an internal pressure of the pressure vessel set to 0.5 MPa with compressed air from the compressor and Ogawa as modified also teaching using a pressing portion to press the chamber or ventilate the chamber multiple times. 
(Col. 8, lines 4-16) teaches that as further depicted in FIG. 2, the upper platen 18, to which the male mold halves 16 in this embodiment, are mounted is able to rise up and down relative to the stationary lower platen 14, to which the female mold halves 12 are mounted, by means of an actuation rod 20. The actuation rod 20 may be driven by any means known in the art for moving a particular mechanical feature relative to another mechanical feature. An example is an air-driven, or pneumatically actuated, piston.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for polymer microneedles that utilizes a silicon mold that is placed on pedestal, the molding apparatus also including a pressure resistant container that encompasses pedestal, the pressure resistant container also accommodating an inflow for the deposition of material into the mold of Ogawa as modified. By utilizing an air-driven piston as a means to control the position of the top portion of the mold in relation to the bottom portion, as taught by Andersen, due to the fact it would amount to nothing more than a use of a KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
	                                                                       Conclusion
Mukai et al. (US-7,588,705) – teaches in the (Abstract) a skin needle manufacturing apparatus 10, a material melted in a syringe 45 is discharged from a fine hole 47 a of a pin member 47 and is caused to adhere to a base 48. A computer 50 causes a drive mechanism 48 to separate the pin member 47 from the base 48. 
Kenichiro Tamaki (US-2021/0,196,938) – teaches a method for manufacturing a transdermal absorption sheet which makes it possible to manufacture a transdermal absorption sheet with a stable shape. The method for manufacturing a transdermal absorption sheet includes a step of forming a drug layer (110) on needle-like recess portions (42) of a mold (50) having the needle-like recess portions (42), a step of supplying a polymer layer forming solution (112) to the inside of a step portion (52) of the mold (50),. 
Ueki et al. (US-5,281,383) – (Col. 3, lines 50-53) teaches that an air vent piece 22 made of sintered metal (which is made my compressing powder metal at high temperature) is 
Wikipedia’s Article on Viscosity (Viscosity, 2022) – Highlighting, that this edition & date of Wikipedia does not beat the current art. However, Wikipedia in the (Definition) teaches that nevertheless, viscosity may still carry a non-negligible dependence on several system properties, such as temperature, pressure, and the amplitude and frequency of any external forcing. (Predictions) teaches that viscosity depends continuously on temperature and pressure, it cannot be fully characterized by a finite number of experimental measurements. Predictive formulas become necessary if experimental values are not available at the temperatures and pressures of interest
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.

/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715